            Case 1:21-cv-00260-PB Document 17 Filed 07/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                Plaintiff,                        )
                                                  )
v.                                                )   1:21-cv-260-PB
                                                  )
LBRY INC.,                                        )
                         Defendant,               )
                                                  )
LBRY FOUNDATION INC.,                             )
                                                  )
                         Defendant-Intervenor.    )
                                                  )

                    PARTIALLY ASSENTED-TO MOTION TO ADMIT
                         CORY C. KIRCHERT PRO HAC VICE

       Defendant-Intervenor LBRY Foundation Inc. (“Foundation”), respectfully moves to

admit Cory C. Kirchert pro hac vice, pursuant to Local Rule 83.2(b). In support of this motion,

the Foundation states:

       1.      The Foundation has specifically retained Attorney Kirchert for his understanding

               and expertise in the issues to be litigated and it wishes for him to be involved in

               all stages of these proceedings;

       2.      The attached supporting affidavit, see Local Rule 83.2(b)(1), attests that Attorney

               Kirchert is a member in good standing of the bars of New York, Virginia, and

               several federal district and appellate courts. Attorney Kirchert is not currently

               suspended or disbarred in any jurisdiction, and there are no previous or pending

               disciplinary matters against him. Attorney Kirchert has no prior felony or

               misdemeanor criminal convictions. Finally, no court has ever denied an



                                                  1
                                                                                            17745211.1
            Case 1:21-cv-00260-PB Document 17 Filed 07/02/21 Page 2 of 3




               application by Attorney Kirchert for admission pro hac vice, nor has any court

               ever revoked such status.

       3.      Attorney Kirchert will at all times be associated with the undersigned, who is a

               member of the bar of this Court.

       4.      The fee for admission is being paid contemporaneously with the filing of this

               motion. See Local Rule 83.2(b)(2).

       5.      A good-faith attempt was made to obtain concurrence in the relief sought by this

               motion. See Local Rule 7.1(c). Counsel for plaintiff assents to the relief sought.

               At the time of filing, defendant LBRY, Inc. had not yet provided a position

               concerning this motion

       6.      This motion is supported entirely by the accompanying affidavit of Attorney

               Kirchert and the points made above, and therefore does not require a

               memorandum. See Local Rule 7.1(a)(2).

       WHEREFORE, the Foundation respectfully requests that the Court admit Cory C.

Kirchert pro hac vice.

July 2, 2021                                      Respectfully submitted,

                                                  LBRY Foundation, Inc.

                                                  By its attorneys,



                                                     /s/ Simon R. Brown
                                                  Simon R. Brown (N.H. Bar No. 9279)
                                                  PRETI, FLAHERTY, BELIVEAU & PACHIOS, PLLP
                                                  P.O. Box 1318
                                                  57 North Main Street
                                                  Concord, NH, 03301Tel:
                                                  (603) 410-1500
                                                  Email: sbrown@preti.com


                                                  2
                                                                                            17745211.1
          Case 1:21-cv-00260-PB Document 17 Filed 07/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that, on July 2, 2021, I caused true and correct copies of the foregoing
Assented-to Motion to Admit Cory C. Kirchert Pro Hac Vice together with its supporting affidavit
to be served on counsel of record for all parties that have appeared to date through the Court’s
CM/ECF system as listed below.

Peter Moores, Esq.
Eric Forni, Esq.
Marc Jonathan Jones, Esq.
U.S. Securities and Exchange Commission
33 Arch Street
24th Floor
Boston, MA 02110

William E. Christie, Esq.
Shaheen & Gordon, P.A.
107 Storrs Street
P.O. Box 2703
Concord, NH 03302

                                             /s/ Simon R. Brown
                                            Simon R. Brown




                                               3
                                                                                         17745211.1
